Citation Nr: 0406509	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  97-24 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased rating for allergic rhinitis, 
currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had honorable active military service from 
February 1965 to February 1969 and from November 1972 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, that denied a rating in excess of 10 
percent for allergic rhinitis.  

The veteran currently resides within the jurisdiction of the 
Montgomery, Alabama, RO.  

In a decision dated February 12, 2003, the Board denied the 
claim for an increased rating for allergic rhinitis and 
remanded the issue of an increased rating for sinusitis.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
CAVC).  

Pursuant to a Joint Motion for Remand in an order dated 
October 30, 2003, the CAVC vacated that portion of the Board 
decision that denied an increased rating for allergic 
rhinitis and remanded it to the Board for readjudication.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.  

Additionally, the evidence shows that the veteran is seeking 
service connection for tinnitus and problems related to his 
teeth due to noise exposure during service.  These issues 
have not been adjudicated by the RO and are not before the 
Board for appellate consideration.  These issues are again 
referred to the RO for appropriate action.

REMAND

The Joint Motion for Remand reflects that new evidence was 
received by the Board subsequent to the most recent 
supplemental statement of the case (SSOC), which was issued 
in July 2001.  The Board considered this new evidence in the 
first instance without obtaining a waiver of the veteran's 
right to initial RO consideration.  

Subsequent to the Board decision, the regulation authorizing 
the Board to consider such new evidence in the absence of a 
waiver from the veteran was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  It was also stated that the VA had 
not fulfilled the statutory requirements that the VA must 
notify the appellant of the information and evidence 
necessary to establish his claim and that such notice must 
indicate which portion of any such evidence or information is 
to be provided by the appellant and which portion must be 
provided by the VA.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO is requested to notify 
the appellant of the information and 
evidence necessary to establish his claim 
and that such notice must indicate which 
portion of any such evidence or 
information is to be provided by the 
appellant and which portion must be 
provided by the VA.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
treatment for the rhinitis covering the 
period from June 2002 to the present.

3.  A VA examination should be conducted 
by a specialist in nose and throat 
disorders in order to determine the 
severity of the allergic rhinitis.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests deemed necessary 
should be performed.  The examiner should 
obtain a detailed clinical history and 
indicate whether nasal polyps are 
present.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should consider all 
relevant evidence of record and 
readjudicate the claim for a higher 
rating for allergic rhinitis, including 
consideration of an extraschedular rating 
if appropriate.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto.  

The SSOC should clearly reflect 
consideration of all evidence received 
since the prior SSOC and should explain 
what evidence to substantiate the claim 
is lacking.  

Thereafter, the case should be returned to the Board if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


